     0:20-cv-02660-MGL-PJG             Date Filed 07/17/20   Entry Number 1       Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION


Verderia Stockman,                              )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )            0:20-cv-02660-MGL-PJG
                                                     C/A No. ________________
                                                )
Express Scripts, Inc.,                          )
                                                )
               Defendant.                       )
                                                )
                                                )

                                       NOTICE OF REMOVAL

       Defendant Express Scripts Pharmacy, Inc. (“Defendant”)1 files this Notice of Removal in

the above-captioned action pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support of removal,

Defendant respectfully asserts the following:

       1.      Plaintiff filed her Summons and Complaint in the Court of Pleas for the State of

South Carolina, York County, Civil Action No. 2020-CP-46-01828, on June 10, 2020. A copy of

the Summons and Complaint is attached as Exhibit A. Defendant has not been served with any

other process, pleadings, or orders.

       2.      Defendant was served a copy of the Summons and Complaint on June 18, 2020.

Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) and Rule

6(a)(1)(C), FRCP.

       3.      The United States District Court for the District of South Carolina, Rock Hill

Division, is the federal judicial district embracing the York County Court of Common Pleas, where

this action was originally filed. Thus, venue is proper in this Court under 28 U.S.C. § 1441(a).



       1
        Defendant is improperly identified as Express Scripts, Inc. The proper identification is
Express Scripts Pharmacy, Inc.
    0:20-cv-02660-MGL-PJG           Date Filed 07/17/20       Entry Number 1       Page 2 of 3




       4.      Pursuant to 28 U.S.C. § 1446(d), Defendant is concurrently filing a Notice of Filing

Notice of Removal with the Clerk of Court for the York County Court of Common Pleas and

serving Plaintiff with a copy of this Notice of Removal and a copy of the Notice of Filing Notice

of Removal.

       5.      As explained below, this Court has jurisdiction over this action pursuant to 28

U.S.C. § 1331 (federal question). Therefore, this action may be removed to this Court under 28

U.S.C. § 1441(a).

                             FEDERAL QUESTION JURISDICTION

       6.      Plaintiff’s Complaint alleges violations of the Americans with Disabilities Act, 42

U.S.C. §§ 12101, et seq. (“ADA”) (see Compl. ¶¶ 54-86) and Title VII of the 1964 Civil Rights

Act, 42 U.S.C. § 2000e, et seq. (see Compl. ¶¶ 83-86).

       7.      Therefore, the case as set forth above, Civil Action No. 2020-CP-46-01828, Court

of Common Pleas for the State of South Carolina, York County, in the Sixteenth Judicial Circuit,

could have originally been brought before this Court pursuant to 28 U.S.C. § 1331 and removal to

this Court is appropriate.

                             LOCAL CIVIL RULE REQUIREMENTS

       8.      Defendant has complied with the requirements of 83.IV.01 of the Local Civil Rules

of the United States District Court for the District of South Carolina.

       WHEREFORE, Defendant hereby removes this action from the Court of Common Pleas

for the State of South Carolina, York County, to the United States District Court for the District of

South Carolina, Rock Hill Division.



                              [SIGNATURE PAGE TO FOLLOW]




                                                 2
0:20-cv-02660-MGL-PJG         Date Filed 07/17/20   Entry Number 1     Page 3 of 3




  Dated this 17th day of July 2020.

                                      Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, P.C.
                                By:   s/D. Michael Henthorne
                                      D. Michael Henthorne (Fed ID No. 06386)
                                      First Base Building
                                      2142 Boyce Street, Suite 401
                                      Columbia, SC 29201
                                      803.252.1300 (Telephone)
                                      803.254.6517 (Facsimile)
                                      michael.henthorne@ogletree.com

                                      s/Michelle McMahon
                                      Michelle McMahon (Fed ID No. 11589)

                                      211 King Street, Suite 200
                                      Charleston, SC 29401
                                      843.853.1300 (telephone)
                                      843.853.9992 (facsimile)
                                      michelle.mcmahon@ogletree.com

                                      ATTORNEYS FOR DEFENDANT




                                         3
